                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

FLORIDALMA SANDOVAL,

                        Plaintiff,                                       4:17CV3165

        vs.                                                   ORDER FOR SETTLEMENT
                                                                  CONFERENCE
SWIFT BEEF COMPANY,

                        Defendant.

       In accordance with the joint request of the parties,
       IT IS ORDERED as follows:
       1.      A settlement conference will be held before United States Magistrate Judge
Michael D. Nelson with counsel and representatives of the parties on March 20, 2019, from 9:00
a.m. to 4:30 p.m. in Courtroom #6, Roman L. Hruska United States Courthouse, 111 South 18th
Plaza, Omaha Nebraska.       The parties’ representatives and/or counsel shall be prepared to
participate and negotiate a settlement of this case during the conference.
       2.      Unless excused by order of the Court, clients or client representatives with complete
authority to negotiate and consummate a settlement shall be in attendance at the settlement
conference. This requires the presence of the client or if a corporate, governmental, or other
organizational entity, an authorized representative of the client. Defendant’s representative must
have the authority to commit Defendant to pay, in the representative’s own discretion, the amount
needed to settle the case; Plaintiff’s representative must have the authority, in the representative’s
own discretion, to authorize dismissal of the case with prejudice, or to accept the amount offered
and needed to settle the case. If board approval is required to authorize settlement, the attendance
of at least one sitting member of the board (preferably the chairperson) authorized to settle as
described above is required. Any insurance company that is a party or is contractually required to
defend or to pay damages, if any, assessed within its policy limits in this case must have a fully
authorized settlement representative present. Counsel are responsible for timely advising any
involved non-party insurance company of the requirements of this order. If trial counsel has been
fully authorized to commit the client to pay or to accept in settlement the amount last proposed by
the opponent, in counsel’s sole discretion, the client, client representative, or insurance company
representative, as applicable, need not attend. The purpose of this requirement is to have in
attendance a representative who has both the authority to exercise his or her own discretion, and
the realistic freedom to exercise such discretion without negative consequences, in order to settle
the case during the settlement conference without consulting someone else who is not physically
present. In the event counsel for any party is aware of any circumstance which might cast doubt
on a client’s compliance with this paragraph, s/he shall immediately discuss the circumstance with
opposing counsel to resolve it before the settlement conference, and, if such discussion does not
resolve it, request a telephone conference with the Court and counsel.
       3.      If a party fails to comply with paragraph (2) of this order, the settlement conference
will be canceled and costs, attorney fees, and sanctions may be imposed by the Court against the
non-complying party, counsel for that party, or both.
       4.      Prior to the settlement conference, counsel shall discuss settlement with their
respective clients and insurance representatives and shall exchange with opposing counsel
proposals for settlement so the parameters of settlement have been explored well in advance. If,
as a result of such discussions, counsel for any party believes that the parties’ respective settlement
positions are so divergent, or for any other reason, that settlement is not reasonably possible in this
matter, he or she shall seek a conference with Magistrate Judge Nelson and opposing counsel, by
telephone or otherwise, to determine whether the settlement conference should be canceled or
postponed. To avoid unnecessarily incurring travel and other expenses if the settlement conference
is canceled or postponed, any request for cancellation or postponement must be made on or before
March 18, 2019.
       5.      Counsel      shall    submit      a    confidential     settlement     statement     to
nelson@ned.uscourts.gov in advance of the telephone conference set in paragraph (6), setting
forth the relevant positions of the parties concerning factual issues, issues of law, damages, and
the settlement negotiation history of the case, including a recitation of any specific demands and
offers that have been conveyed. Since Magistrate Judge Nelson will have no further substantive
involvement in this case, this statement should describe candid and confidential interests or
positions that in counsel’s opinion may be preeminent in negotiating a settlement; copies should
NOT be served on opposing counsel or parties.
       6.      Magistrate Judge Nelson will hold a telephone conference with counsel on March
18, 2019, at 10:00 a.m.. for the purpose of reviewing any outstanding issues that may be relevant
prior to the settlement conference. Case Conference Instructions are located at Filing No. 24.
       7. Notwithstanding the provisions of Rule 408 of the Federal Rules of Evidence, all
statements made by the parties relating to the substance or merits of the case, whether written or
oral, made for the first time during the settlement conference shall be deemed to be confidential
and shall not be admissible in evidence for any reason in the trial of the case, should the case not
settle. This provision does not preclude admissibility in other contexts, such as pursuing a motion
for sanctions regarding the settlement conference.
       8. All remaining case progression deadlines are stayed.

       Dated this 13th day of March, 2019.


                                                            BY THE COURT:


                                                            s/ Michael D. Nelson
                                                            United States Magistrate Judge
